per curiam:
El 10 de diciembre de 1993 emitimos la si-guiente resolución:
Se le ordena al Lie. Héctor Serrano Mangual que dentro del término de treinta (30) días, contados a partir de la notificación de esta resolución, corrija las deficiencias señaladas por el Director de Inspección de Notaría. Dentro de dicho término, de-berá también explicar las causas para dicho incumplimiento. Se le apercibe que de no cumplir con esta Resolución podría ser sancionado.
Surge del expediente que el licenciado Serrano Mangual no ha comparecido a pesar de nuestra orden.
 Hemos expresado en numerosas ocasiones que se-remos estrictos cuando los abogados no contesten nuestras órdenes a pesar de haber sido emplazados para ello. Véanse: In re Arroyo Fernández, 133 D.P.R. 364 (1993); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Salichs Martínez, 131 D.P.R. 481 (1992); In re Figueroa Abreu, 130 D.P.R. 504 (1992); In re Colón Torres, 129 D.P.R. 490 (1991); In re Álvarez Meléndez, 129 D.P.R. 495 (1991).
“Es conocido ya por todos los miembros de la clase togada que la naturaleza de su función requiere una escrupulosa atención y obediencia a las órdenes de este Tribunal, particularmente cuando de su conducta profesional se trata. Aunque parezca increíble, la necesidad de esta manifestación y la frecuencia con que nuestras órdenes son desacatadas la hace imperiosa. Todos los abogados tienen el deber de responder diligentemente a los requerimientos de este Tribunal respecto a una queja presentada en su contra que está siendo investigada.” In re Colón Torres, supra, págs. 493-494 (citado también en In re Pagán Ayala, 130 D.P.R. 678 (1992), y en In re Bonaparte Rosaly, 130 D.P.R. 199 (1992)).
*573El licenciado Serrano Mangual demuestra una intolerable obstinación al no cumplir las órdenes de este Tribunal, por lo que es claro que no tiene interés alguno en continuar ejerciendo la abogacía en nuestro país.
Por todo lo anterior, se suspende indefinidamente del ejercicio de la abogacía al Ledo. Héctor Serrano Mangual, hasta tanto acredite su disposición de cumplir rigurosa-mente con nuestras órdenes y el Tribunal disponga lo que proceda en derecho.

Se dictará la sentencia correspondiente.